     Case 3:19-mj-00729-RSE Document 7 Filed 11/05/19 Page 1 of 1 PageID #: 12




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

V.                                                   CRIMINAL ACTION NO. 3:19MJ-729

JOSEPH SAMIR ZAKHARI                                                            DEFENDANT

                                              ORDER

          The above-styled case came before the Honorable Colin H. Lindsay, United States
Magistrate Judge and was called in open Court on November 1, 2019 for a preliminary and
detention hearing. The defendant was present, in custody, with Scott Cox, retained counsel.
Assistant United States Attorney Jo E. Lawless was present on behalf of the United States. The
proceeding was digitally recorded.
          At the request of counsel, a preliminary hearing was held. The Court heard sworn
testimony of a witness and arguments of counsel, and for the reasons fully stated on the record,
found probable cause to believe the defendant committed the offense charged in the Complaint.
          IT IS HEREBY ORDERED that should the Grand Jury return a true bill, this case is
scheduled for arraignment proceedings on November 21, 2019 at 9:30 a.m. before the
Honorable Colin H. Lindsay, United States Magistrate Judge.
          The Court heard arguments of counsel as to the matter of detention and for the reasons
stated on the record,
          IT IS FURTHER ORDERED that the defendant is released on a $25,000 unsecured
bond with an order setting conditions of release.




     November 4, 2019




cc: Counsel, USP

2|00
